         Case 1:19-cv-02290-KBJ Document 12 Filed 12/06/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

DAVID YANOFSKY,               )
                              )
      Plaintiff,              )
                              )            Civil Action No. 19-2290 (KBJ)
              v.              )
                              )
UNITED STATES                 )
DEPARTMENT OF COMMERCE, )
                              )
      Defendant.              )
_____________________________ )

                     NOTICE OF COMPLIANCE REGARDING
                DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Pursuant to this Court’s General Order and Guidelines Applicable to FOIA Cases,

Defendant hereby provides notice that it has sent to Plaintiff a copy of Defendant’s motion for

summary judgment and supporting materials.



Dated: December 6, 2019             Respectfully submitted,

                                    JESSIE K. LIU, D.C. Bar No. 472845
                                    United States Attorney

                                    DANIEL F. VAN HORN, D.C. Bar No. 924092
                                    Chief, Civil Division

                             By:     /s/ Scott Leeson Sroka
                                    SCOTT LEESON SROKA, Member of New York Bar
                                    Assistant United States Attorney
                                    555 Fourth Street, N.W.
                                    Washington, D.C. 20530
                                    (202) 252-7113
                                    Scott.Sroka@usdoj.gov
